Citation Nr: 1737473	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran has active duty for training (ACDUTRA) service from November 1973 to March 1974, with additional service in the Army National Guard of California.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2017.  


FINDING OF FACT

The Veteran does not have active duty service necessary to qualify for SMP based on the need for aid and attendance.


CONCLUSION OF LAW

The criteria for a SMP based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.6, 3.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
The Veteran contends that he is entitled to SMP based on his ACDUTRA.  Relevant to this case, in order to qualify for a special monthly pension, the Veteran must have at least 90 days of active duty service during a period of war.  38 C.F.R. § 3.3(a)(3)(i).  Also, active service means full-time duty in the Armed Forces, other than for ACDUTRA.  38 C.F.R. § 3.6(b)(1).

Military personnel records show that the Veteran enlisted in the Army National Guard of California and was discharged in March 1974 with three months ACDUTRA from November 1973 to March 1974.  The Veteran's DD-214 shows that the Veteran was on active duty from November 1973 to March 1974.  Reference to the Army National Guard record confirms that this is a period of ACDUTRA, which under 38 C.F.R. § 3.6(b)(1) is not active duty service which would qualify the Veteran for a special monthly pension.

Although the Veteran was initially awarded pension benefits, the RO informed him that it was erroneously granted.  Thus, even though an overpayment was created, it was found to be due to VA error.  So, no overpayment was processed.

Therefore, on the facts before the Board, the claim must be denied as there is no reasonable doubt which the Board can resolve in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Though the Board understands that the Veteran will be disappointed with the denial of his claim, the Board is bound to apply the laws, including those listed above, enacted by Congress and regulations put in place by VA to administer those laws.


ORDER

SMP based on aid and attendance remains denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


